Filed 6/14/16 P. v Cunningham CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B269036

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. PA084023)
         v.

ANTOINETTE MARIE CUNNINGHAM,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Lloyd M. Nash and Hilleri G. Merritt, Judges. Affirmed.


         Sally Patrone Brajevich, under appointment by the Court of Appeal, for Defendant
and Appellant.


         No appearance for Plaintiff and Respondent.




                                                ________________
                  FACTUAL AND PROCEDURAL BACKGROUND


       The People charged Antoinette Marie Cunningham in a felony complaint with one
count of selling methamphetamine, a controlled substance, in violation of Health and
Safety Code section 11379, subdivision (a), with special allegations that she had served
five prior prison terms (Pen. Code, § 667.5, subd. (b)). Cunningham entered a negotiated
plea of no contest to selling methamphetamine. At the time Cunningham entered her
plea, the court advised her of her constitutional rights and the nature and consequences of
the plea, which she stated she understood. Counsel for Cunningham joined in the waivers
of Cunningham’s constitutional rights, concurred in the plea, and stipulated to a factual
basis for the plea. The trial court found that Cunningham’s waivers and plea were
voluntary, knowing, and intelligent, and that there was a factual basis for the plea based
on counsel for Cunningham’s stipulation.
       The trial court sentenced Cunningham, in accordance with the plea agreement, to
the lower term of two years to be served in county jail. The court ordered Cunningham to
pay statutory fines, fees, and assessments. The court dismissed the special allegations on
the People’s motion.
       Cunningham filed a timely notice of appeal, in which she checked the preprinted
boxes indicating that her appeal “challeng[ed] the validity of the plea or admission,” and
“is based on the sentence or other matters occurring after the plea that do not affect the
validity of the plea.” In her request for a certificate of probable cause, Cunningham
asserted she was wrongfully convicted of a crime she did not commit, and she felt
pressured to enter a plea. The trial court denied Cunningham’s request for a certificate of
probable cause.


                                          DISCUSSION


       We appointed counsel to represent Cunningham on appeal. After examining the
record, counsel filed an opening brief raising no issues. On March 2, 2016 we advised

                                              2
Cunningham that she had 30 days to submit any arguments or raise any issues she wanted
us to consider. We have not received a response.
       A criminal defendant who appeals following a plea of no contest or guilty without
a certificate of probable cause can only challenge the denial of a motion to suppress
evidence or raise grounds arising after the entry of the plea that do not affect the plea’s
validity. (Cal. Rules of Court, rule 8.304(b)(4); see People v. Johnson (2009) 47 Cal. 4th
668, 678.) To the extent Cunningham is seeking to challenge the validity of her plea and
her sentence, she cannot do so without a certificate of probable cause. (Cal. Rules of
Court, rule 8.304(b)(3).) With respect to other potential sentencing or post-plea issues
that do not in substance challenge the validity of the plea, we have examined the record
and are satisfied that appellate counsel for Cunningham has fully complied with her
responsibilities and that there are no arguable issues. (See Smith v. Robbins (2000) 528
U.S. 259, 277-284 [120 S. Ct. 746, 145 L. Ed. 2d 756]; People v. Kelly (2006) 40 Cal. 4th
106, 112-113; People v. Wende (1979) 25 Cal. 3d 436, 441.)


                                          DISPOSITION


       The judgment is affirmed.


                                                  SEGAL, J.
We concur:




       PERLUSS, P. J.


       GARNETT, J.*

*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.


                                              3